                         IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    STATESBORO DIVISION

CLINTON T. THOMPSON, JR.,                         )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )             CV 620-091
                                                  )
ANDREW SAUL, Commissioner of                      )
Social Security Administration,                   )
                                                  )
                Defendant.                        )
                                              _________

                                              ORDER
                                              _________

        Plaintiff filed this case on September 25, 2020. (Doc. no. 1.) On February 9, 2021,
and with the consent of all parties, the Court granted Defendant’s request for a ninety-day
extension of time to file an answer because of an inability to timely produce the transcript of
the administrative record during the COVID-19 pandemic. (Doc. nos. 11, 12.) Defendant
filed the answer and transcript on May 11, 2021, and the Court set a briefing schedule. (Doc.
nos. 17-19.) The Court granted an extension of time for Plaintiff to file a brief, again with
the consent of the parties, setting an extended deadline of July 12, 2021. (Doc. nos. 20, 21.)
Six days prior to the expiration of Plaintiff’s extended deadline, counsel discovered
Defendant’s certified transcript was missing the transcript of the October 24, 2019
administrative hearing. (Doc. no. 22.) The parties now request an indefinite stay of the of
the case “until such time as this Agency provides the complete certified transcript or status of
the hearing dated October 24, 2019,” and they “agree that Plaintiff may have up to thirty (30)
days after [the] transcript is filed to filed [sic] Plaintiff’s Brief.” (Id. at 1-2.)
       As the above case history shows, the Court has already granted multiple extensions in
this case. Moreover, the Court is troubled that despite a certification that “a full and accurate
transcript of the entire record of proceedings relating to this case” was filed May 11, 2021,
(doc. no. 18, p. 1), the parties did not discover until less than one week prior to an extended
deadline for filing Plaintiff’s brief that the transcript of the administrative hearing apparently
forming the basis for the captioned appeal is missing. Therefore, the Court GRANTS IN
PART the request for a stay. (Doc. no. 22.) The Court stays the current July 12, 2021
deadline for filing Plaintiff’s brief. Defendant shall have through and including August 31,
2021, to report back to the Court when the complete certified transcript - to include the
missing October 24, 2019 hearing - is expected to be filed, or to inform the Court of “the
status of the hearing dated October 24, 2019.” The Court will reset briefing deadlines as
necessary upon receipt of the information on August 31, 2021, but the Court is not inclined
to continue to grant repeated, lengthy extensions that do not move the case toward its
ultimate resolution.
       SO ORDERED this 8th day of July, 2021, at Augusta, Georgia.




                                                2
